Citation Nr: 0417252	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and a psychosis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a psychiatric 
disability, to include PTSD and a psychosis.


FINDINGS OF FACT

1.  A psychiatric disability, to include PTSD and a 
psychosis, was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

2.  The veteran has a current PTSD disability, however, the 
competent evidence of record has not established the 
occurrence of in-service stressors.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD and a psychosis, 
was not incurred in, or aggravated by, active service, nor 
may a psychosis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003); 38 C.F.R. 
§ 3.304(f)(as in effect both prior to and after March 1, 
1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

With respect to notice, an April 2003 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as his and VA's development 
responsibilities.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board observes that recent legislation 
authorizes the VA to make a decision prior to the expiration 
of the one-year VCAA notice period.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of service 
connection for a psychiatric disability, to include PTSD and 
pyschosis, a substantially complete application was received 
in November 1995.  Thereafter, in a rating decision dated in 
May 1996 that issue was denied.  Only after that rating 
action was promulgated did the AOJ, in April 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant. 

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide 
such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would 
not a reasonable construction of section 5103(a).  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the 


appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The Board notes that subsequent 
to issuance of the April 2003 VCAA letter, the RO made 
several attempts to communicate with the veteran regarding 
the presentation of additional evidence.  However, the 
veteran did not respond.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  Further, in a letter issued in March 2004, the 
veteran was advised to send the Board any additional evidence 
concerning his appeal.

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA examination and treatment records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

The veteran's service medical records do not contain any 
complaint or clinical diagnosis or treatment of a psychiatric 
disability.  

In October 1995, the veteran submitted to a psychiatric 
assessment at a private mental health facility.  The 
veteran's chief complaint was that he was hearing voices and 
that "those damn guys with the antennas in a truck [were] 
screwing with [him]."  The physician noted that the veteran 
was very suspicious and guarded, was concerned that he was 
being bugged and tricked into behaviors that may have 
endangered him and his family, and reported that three of his 
neighbors may have been involved in a plot to injure his 
family.  The physician also indicated that the veteran, who 
had a substantial history of drinking alcohol, reluctantly 
agreed that his symptoms had a rough correspondence to his 
attempt to stop drinking completely.  The physician diagnosed 
the veteran with psychosis (not otherwise specified) and 
recommended that the veteran be hospitalized.

A November 1995 discharge summary from a private mental 
health facility reveals that the veteran was treated with 
neuroleptic medication for his paranoia and delusional 
thinking.  The physician noted that the veteran had an 
alcohol problem, but ruled out an alcohol induced psychotic 
disorder.  The physician also noted that he had given some 
consideration to PTSD with a psychosis secondary to that, but 
he felt that the likelihood of the veteran's symptoms being 
solely attributed to PTSD was low.  He also commented that 
the veteran was "markedly hypervigilant on admission, but 
this was more in the realm of paranoia than the global and 
constant hypervigilance seen by Veteran's with this 
syndrome."  The veteran's final diagnosis was psychosis (not 
otherwise specified) and ethanol abuse.

The veteran was hospitalized at a VA medical center for 
atypical psychosis, PTSD, and a history of continuous alcohol 
dependence from November 1995 to December 1995.

The veteran submitted to a VA mental disorders examination in 
December 1995.  The veteran contended that his symptoms began 
when he was in Thailand and because he assumed that he was 
psychic, he did not seek treatment for his auditory 
hallucinations until they became severe.  He also reported 
that although he was not involved in combat while in Thailand 
that he was shot at several times by snipers.  He further 
indicated that he had vivid memories of Thai guards, who 
appeared to be children who were convinced that that they 
would be killed if they fell asleep while on watch.  The 
veteran recalled one incident in which a young guard who had 
fallen asleep, fired a shot when the veteran woke him.  The 
veteran stated that the authorities took the young man away 
and that he did not know what the consequences were.  The 
examiner commented that the veteran seemed to have a 
delusional paranoid disorder, that he did not seem to have a 
post traumatic stress disorder, and that he did not have a 
history of appropriate stressors.  The examiner concluded 
that the veteran's mental status examination could have been 
consistent with post traumatic stress disorder, except that 
he also had auditory hallucinations and was paranoid.  He 
further noted that the veteran's degree of disability was 
considered moderate to moderately severe.
		
Private medical records dated from December 1995 to April 
1996, reveal that the veteran continued to undergo outpatient 
treatment for his psychiatric disability.  

The veteran underwent outpatient treatment for his 
psychiatric disability at a VA medical facility between 
September 1997 and February 1998.
 
The record reveals that the veteran was hospitalized at a VA 
facility for PTSD and paranoid schizophrenia between February 
1998 and March 1998.

The record reveals that veteran sought treatment for his 
psychiatric disability at VA outpatient facility from March 
1998 to January 1999.

The veteran was admitted to domiciliary care at a VA facility 
from February 1999 to March 1999.  There he was diagnosed 
with schizoaffective disorder, history of PTSD, and history 
of substance abuse.

In June 1999, the RO requested from the U.S. Armed Services 
Center for Research of Records (USASCRUR) any available 
confirmation or other information associated with the 
specific stress incidents that the veteran described.  In 
July 1999, the USASCRUR responded by stating that the 
information that the veteran provided was insufficient to 
conduct meaningful research and listed the type of additional 
evidence that the veteran should supply.

Criteria and Legal Analysis

1.  Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2003).  

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include a psychosis.  The Board 
acknowledges that the veteran does have a diagnosis of an 
atypical psychosis.  However, it is significant to point out 
that the contemporaneous service medical records do not 
indicate that the veteran ever complained of or was treated 
for an in-service psychiatric disability.  Indeed, examiners, 
in reports of medical examination dated in March 1969 and 
July 1972, reported that the veteran was psychiatrically 
normal.  Further, a psychosis was not demonstrated within one 
year of separation from service so as to warrant service 
connection on a presumptive basis.  Additionally, the record 
does not contain any competent clinical evidence of a 
relationship between service and any current psychiatric 
disability, to include a psychosis.  The only evidence of 
record is to the effect that the veteran's current 
psychiatric disability is not attributable to his military 
service nor was aggravated by such military service.  Despite 
the veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that the contemporaneous 
service medical evidence, and post service medical evidence, 
are of greater probative value than the veteran's statements 
in support of his claim.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability, to 
include a psychosis.

2.  Service connection- PTSD

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2003).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Both versions of this regulation are 
equally favorable to the veteran, and must be considered in 
the present case since the change in regulation became 
effective during the course of the veteran's appeal.

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran asserts that service connection is warranted for 
a PTSD disability.  The Board notes that although the veteran 
has been diagnosed with and sought treatment for a PTSD 
disability, that the medical records are contradictory as to 
whether or not the veteran, in fact, has a PTSD disability.  
For example, although a private physician in November 1995 
and a VA examiner in December 1995 noted that the veteran's 
psychiatric disability was not PTSD because of the paranoia 
and hallucinations associated with it, the veteran, in 
November to December 1995 and from February to March 1999 was 
hospitalized at VA medical facilities for among other things 
PTSD.  In this regard, the Board finds that the evidence is 
in equipoise. Thus, in applying the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue, 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 
(2003), the Board concludes that the veteran does currently 
suffer from a PTSD disability.

As previously stated, a successful service connection claim 
for PTSD will contain credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f)(2003); Moreau v. Brown at 389.  This evidence 
includes an inquiry into whether or not the veteran engaged 
in combat with the enemy or the existence of independent 
evidence that could corroborate the veteran's statements as 
to the occurrence of the claimed stressors.  See Doran, 6 
Vet. App. 283, 288-289 (1994). 

The veteran contends that his in-service stressors, which 
occurred when he was stationed in Thailand between August 
1971 and August 1972, included being exposed to frequent 
mortar and sniper fire and witnessing a young guard get shot 
for falling asleep.  The Board notes, however, that there is 
no evidence that establishes that these events occurred when 
the veteran was engaged in combat with the enemy.  By his own 
admission, the veteran revealed that he never engaged in 
combat and his personnel records do not show any combat-
related awards, such as a Silver Star Medal or a Purple 
Heart.  The Board also finds that the veteran has not 
provided any independent evidence that could corroborate his 
statements as to the occurrence of the claimed stressors.  
Other than the veteran's testimony regarding the occurrence 
of the aforementioned stressors, the claims folder does not 
contain any additional evidence of their actual happening.  
The Board notes that the RO made an attempt to get 
information about, and/or confirm, the occurrence of the 
veteran's stressors by the USASCRUR, however, the information 
the veteran provided was insufficient to conduct meaningful 
research.  The Board further notes that although the veteran 
was notified of the type of information that could be 
submitted to conduct another search, there is no evidence of 
record that shows that the veteran provided any such 
information.  Thus, because the veteran has not provided any 
evidence of combat with the enemy or any independent evidence 
that could corroborate his statements as to the occurrence of 
the claimed stressors, the Board concludes that the veteran 
has not established the occurrence of an in-service stressor.  
In this regard, the Board finds that there is no evidence to 
the contrary.  That is, the only evidence of record is to the 
effect that the veteran's current PTSD disability is not 
attributable to his military service nor was aggravated by 
such military service.  Although the veteran asserts that his 
PTSD disability is related to in-service stressors, the 
negative clinical evidence of record is of greater probative 
value than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the current PTSD disability is 
related to the veteran's active military service.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a PTSD 
disability.




ORDER

Entitlement to a psychiatric disability, to include PTSD and 
a psychosis, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



